DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 5/8/2020 and 10/23/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “a non-transitory computer readable recording medium storing an observation program causing a computer to execute: a measurement step of, in a case where an observation target accommodated in an accommodation part of a container is imaged by an imaging unit having a field of view smaller than the accommodation part at a series of predetermined Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015).

Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 1-4: an observation apparatus as claimed, specifically comprising: a storage unit that stores shape information representing a shape of the container and imaging position information representing the series of imaging positions; a calculation unit that calculates effective range information indicating an effective range based on the shape information and the imaging position information, the effective range being a range in which the distance is measurable by the measurement unit before imaging within a range of the field of view of the imaging unit at the imaging positions; and a control unit that compares the effective range with a predetermined threshold value based on the effective range information and controls a focus of imaging using a measurement result measured by the measurement unit in the effective range and a measurement result of the measurement unit in a field of view adjacent to the field of view including the effective range in a case where the effective range is smaller than or equal to the threshold value.
The prior art fails to teach a combination of all the claimed features as presented in claim 5: an observation method as claimed, specifically comprising: a storage step of storing shape information representing a shape of the container and imaging position information representing the series of imaging positions; a calculation step of calculating effective range information indicating an effective range based on the shape information and the imaging position information, the effective range being a range in which the distance is measurable in the measurement step before imaging within a range of the field of view at the imaging positions; and a control step of comparing the effective range with a predetermined threshold value based on the effective range information calculated in the calculation step and controlling a focus of imaging using a measurement result measured in the measurement step in the effective range and a measurement result of the measurement step in a field of view adjacent to the field of view including the effective range in a case where the effective range is smaller than or equal to the threshold value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 15, 2022